DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swett et al. (U.S. Patent No. 3,679,088) in view of Rooke et al. (U.S. Patent No. 3,732,909) and Taylor et al. (U.S. Patent No. 4,471,880).
Regarding claim 1, Swett discloses a bowl and lid set comprising: a lid member (10) that includes a top lid wall (14), and a first surrounding wall (24); and a bowl member (20) that includes a bottom wall and a side wall extending upwardly from a periphery of said bottom wall, said side wall having an upper engaging portion (30), that 
Swett fails to teach the first surrounding wall extending downwardly from said top lid wall, the engaging portion is made of an elastic material, wherein said upper engaging portion of said side wall of said bowl member is deformable from the non-deformed state to a deformed state, where said upper engaging portion is resiliently stretched for tightly encircling said first surrounding wall.
Taylor teaches that it is known in the art to manufacture a lid with engaging portions ending downwardly from a top wall (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the engaging portions extending down from the top wall, in order to adjust grip areas of the lid and since such a modification would be a simple substation of one known connection structure for another to achieve a predictable result.
Rooke teaches that it is known in the art to manufacture a container from elastic material such that the container can deform to seal with a lid (col. 1, ll. 49 – col. 2, ll. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bowl of Swett to flex to seal, as taught by Rooke, in order to ensure the bowl and lid sealed together and such a modification would be the us of a known technique on a known device to achieve a predictable result. 
Regarding claims 2, 3, 5 and 6, the modified set of Swett discloses wherein: said first surrounding wall has an annular surrounding wall surface that faces outwardly, and that has a first surface portion having a diameter that increases downwardly (Swett, at 28), and a second surface portion connected to a lower end of said first surface portion11 and having a diameter that decreases downwardly (Swett, at 32), said first and second surface portions cooperatively defining a protruding edge at an intersection thereof (Swett, 21); and a diameter of said protruding ridge is the maximum outer diameter of said first surrounding wall of said lid member (Fig. 4), wherein said lid member further includes a second surrounding wall (Swett, 37) that extends downwardly from said top lid wall (Taylor, Fig. 3), that surrounds said first surrounding wall, that cooperates with said first surrounding wall to define an engagement groove opening downwardly, and that can have at least one inner protruding ring protruding into said engagement groove (Swett, 35), wherein: said first surrounding wall has an annular surrounding wall surface that faces outwardly, and that has a first surface portion having a diameter that increases downwardly; said lid member further includes a second surrounding wall that extends downwardly from said top lid wall, that surrounds said first surrounding wall, that cooperates with said first surrounding wall to define an engagement groove therebetween opening downwardly; said engagement groove has a first groove portion that extends between said second surrounding wall and said first surface portion of said surrounding wall surface of said first surrounding wall; and said upper engaging portion of said side wall of said bowl member engages said first groove portion of said engagement groove of said lid member and tightly encircles said first surface portion of said surrounding wall surface of said first surrounding wall in the .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swett, Rooke and Taylor in view of Zettle et al. (U.S. Patent No. 6,168,044).
Swett fails to teach wherein said at least one inner protruding ring includes a plurality of inner protruding rings that are vertically spaced apart from each other.
Zettle teaches that it is known in the art to manufacture a lid and bowl set with a plurality of inner protruding rings (80a, 82a) that are vertically spaced apart from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a plurality of rings, in order to in increase the number of sealing areas on the lid and bowl.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swett, Rooke and Taylor in view of Fung (U.S. Application Publication No.  2008/0099476).
Swett fails to teach wherein said lid member and said bowl member are made of silicon rubber that has a Shore Durometer hardness ranging from 60 to 95.
Fung teaches that it is known in the art to manufacture a bowl member out of silicon rubber that has a Shore Durometer hardness ranging from 60 to 95 (par. 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bowl with the claimed material, in order adjust the durability of the bowl and since such a modification would be the use of a known material on a known device.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733